Citation Nr: 1032953	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  10-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The appellant does not have qualifying service with the United 
States Armed Forces.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 decision of the Manila, the Republic of 
the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

The appellant has not indicated that he would like a hearing on 
this matter.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The service department verified that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of eligibility for VA benefits, including the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); 
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

As it is the law, and not the facts, that are dispositive of the 
appeal, the duties to notify and assist imposed by the VCAA are 
not applicable to this claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  The enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001). Because qualifying service and how it may 
be established are outlined in statute and regulation, and 
because service department certifications of service are binding 
on VA, the Board's review is limited to interpreting the 
pertinent law and regulations.

II.  Analysis

A one-time benefit is provided for certain Philippine veterans to 
be paid from the "Filipino Veterans Equity Compensation Fund."  
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009).  Payments for eligible persons will 
be either in the amount of $9,000 for non-United States citizens, 
or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...." However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In February 1997, the U.S. Army Reserve Personnel Center 
(ARPERCEN) reported that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  In 
correspondence dated September 1997, the appellant requested that 
the service department re-verify service with corrected personal 
data.  Subsequently, in December 1997, ARPERCEN confirmed that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  Finally, in January 
2010, the National Personnel Records Center (NPRC) reported that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.    

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
Certifications from the Office of Adjutant General and Affidavits 
for Philippine Army personnel submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as they are not official documents of the appropriate 
United States service department, but rather documents from the 
Philippine government.  As such, those documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one-
time payment from the Filipino Veterans Equity Compensation Fund.

The appellant has submitted a copy of a voter identification card 
from the Republic of the Philippines; a copy of an identification 
card from the Philippine Veterans Affairs Office; a copy of a 
military identification card from the Armed Forced of the 
Philippines, establishing that the Veteran has retired enlisted 
status; and an application for old age pension.  These documents, 
however, do not establish qualifying service for the purpose of 
legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

The service department has repeatedly certified that the 
appellant had no qualifying service.   This verification is 
binding on VA such that VA has no authority to change or amend 
the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The 
appellant contends that, due to illness and reassignment, he was 
absent for "re-processing of personnel documents" that would 
have verified his service with the Philippine Commonwealth Army.  
See April 2010 Form 9.  The proper course for the appellant, who 
believes there is a reason to dispute the report of the service 
department or the content of military records, is to pursue such 
disagreement with the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not sufficient for benefits 
administered by VA.  This department is bound to follow the 
certifications by the service departments with jurisdiction over 
United States military records.

As the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces, he is not a Veteran 
for the purpose of establishing entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


